Citation Nr: 1118156	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-04 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative disc disease (DDD) and degenerative joint disease (DJD) of the cervical spine prior to May 11, 2010.

2.  Entitlement to a rating in excess of 30 percent for DDD and DJD of the cervical spine from May 11, 2010.

3.  Entitlement to a compensable rating for lumbar strain prior to May 11, 2010.

4.  Entitlement to a rating in excess of 10 percent for lumbar strain from May 11, 2010.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A Travel Board hearing was held in November 2009 with the Veteran in Nashville, Tennessee, before the undersigned, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board remanded the issues on appeal for additional development in March 2010.  In August 2010, the Appeals Management Center (AMC) granted a 30 percent rating for DDD and DJD of the cervical spine, effective May 11, 2010, and 10 percent for lumbar strain, effective May 11, 2010.  The case now returns to the Board for appellate review.  

The Board notes that service connection for tension headaches and cervical radiculopathy of the left upper extremity was granted in the Board's March 2010 decision.  The AMC then promulgated a March 2010 decision granting service connection for tension headaches and assigning a 10 percent evaluation, effective February 1, 2008.  However, no rating decision granting service connection for cervical radiculopathy of the left upper extremity was issued.  The March 2010 rating decision and subsequent rating decisions continued to identify cervical radiculopathy as a nonservice-connected disability.  Therefore, appropriate action should be taken to fully comply with the Board's March 2010 decision granting service connection for cervical radiculopathy of the left upper extremity.


FINDINGS OF FACT

1.  Prior to May 11, 2010, the Veteran's cervical spine disability was manifested by forward flexion of 40 degrees and combined range of motion of 310 degrees.

2.  From May 11, 2010, the Veteran's cervical spine disability was manifested by favorable ankylosis of part of the cervical spine and 30 degrees of forward flexion.

3.  Prior to September 4, 2009, the Veteran's lumbar spine disability was manifested by degenerative changes and full range of motion without pain.

4.  From September 4, 2009 to May 11, 2010, the Veteran's lumbar spine disability was manifested by degenerative changes and some limitation of motion.

5.  From May 11, 2010, the Veteran's lumbar spine disability was manifested by forward flexion of 65 degrees, and a combined range of motion of 160 degrees, with pain.


CONCLUSIONS OF LAW

1.  Prior to May 11, 2010, the criteria for a rating in excess of 10 percent for DDD and DJD of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-43 (2010).

2.  From May 11, 2010, the criteria for a rating in excess of 30 percent for DDD and DJD of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-43 (2010).

3.  Prior to September 4, 2009, the criteria for a compensable rating for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003 (2010).

4.  From September 4, 2009, the criteria for a 10 percent rating for lumbar strain have been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-43 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in November 2007 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

In the Veteran's July 2008 notice of disagreement (NOD), he took issue with the initial disability ratings assigned and is presumed to be seeking the maximum benefits available under the law for each appealed issue.  Dingess; see also AB v. Brown.  Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued a December 2008 statement of the case (SOC) which contained, in part, the pertinent criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The claimant was allowed a meaningful opportunity to participate in the adjudication of the claim.  Thus, even though the initial VCAA notice did not address a higher rating, subsequent documentation addressed this matter; there is no prejudice to the claimant. See Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Veteran's service treatment records, private treatment records, VA authorized examination reports, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's cervical spine and lumbar spine disorders.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Applicable Law

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

However, if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See also Fenderson v. West, 12 Vet. App. 119 (1999).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  However, in that regard, the Board notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Board observes that the schedular criteria for rating spine disabilities were amended twice prior to the date of the May 2008 rating decision which granted the Veteran's service connection claims.  The rating criteria pertaining to intervertebral disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, were amended effective September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002). Second, effective September 26, 2003, the rating criteria for evaluating all spine disorders were amended.  See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); see also corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  The effective date for the initially assigned ratings in this case was February 1, 2008.  Thus, only the rating criteria effective after September 26, 2003 are applicable to the claim.

Effective September 26, 2003, VA amended its Schedule for Rating Disabilities, to institute a general rating formula for evaluating diseases and injuries of the spine, including lumbosacral strain under DC 5237, spinal stenosis under DC 5238, degenerative arthritis of the spine under DC 5242, and intervertebral disc syndrome under DC 5243.  Under the revised criteria, intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, Note (6) (2009).

The Veteran was assigned a 10 percent rating for his cervical spine condition prior to May 11, 2010, and a 30 percent rating thereafter, under Diagnostic Code 5243.  He was assigned a noncompensable rating for his lumbar spine condition prior to May 11, 2010, and a 10 percent rating thereafter, under Diagnostic Code 5237.

Under the General Rating Formula, the regulations provide, in pertinent part, for a 10 percent rating if forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.

The General Rating Formula also provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  

These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010).

The rating criteria under the General Formula for Diseases and Injuries of the Spine also provide, in pertinent part, the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees; extension is zero to 45 degrees; left and right lateral flexion are zero to 45 degrees; and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the cervical spine is 340 degrees.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Under Diagnostic Code 5243, intervertebral disc syndrome may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  For purposes of evaluating under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.  In this case, however, the evidence does not demonstrate incapacitating episodes.  Therefore, this Diagnostic Code is not applicable.

As noted, neurologic abnormalities are rated separately.  With respect to neurologic manifestations, Diagnostic Code 8520 addresses the sciatic nerve.  Incomplete paralysis of the sciatic nerve is rated 10 percent when mild, 20 percent when moderate, 40 percent when moderately severe, and 60 percent when severe with marked muscular atrophy.  38 C.F.R. § 4.124a; DC 8520 (2010).  An 80 percent rating is warranted for complete paralysis of the nerve when the foot dangles and drops and there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  Id.

The Board notes that the rating schedule does not define the terms "mild," "moderate," or "severe."  Therefore, the Board must evaluate the evidence of record and reach a decision that is equitable and just.  See 38 C.F.R. § 4.6 (2010).

Finally, the Board has also considered Diagnostic Codes 5003 and 5010.  Diagnostic Code 5003 states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved. When the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, the veteran should be rated at 10 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups and 20 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5010 provides that arthritis, due to trauma and substantiated by x-ray findings, is to be rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010.

C.  Evidence

1.  Cervical Spine

The Veteran underwent a general VA examination in December 2007.  With respect to current symptoms, the Veteran reported back and neck pain that radiated to his left arm.  Range of motion of the cervical spine was 40 degrees of flexion and 20 degrees of extension.  Lateral flexion was 45 degrees bilaterally and rotation was 80 degrees bilaterally.  There was pain present on flexion and extension only, and no additional loss of range of motion was present following repetitive movement.  Resistive isometric motion was normal.  There was no abnormal guarding or spasm.  X-rays revealed a prior anterior cervical fusion at C5-6 stabilized by a metallic plate and screws.  There were no additional findings of significance.  The examiner noted that the Veteran's cervical spine and lumbar spine conditions had a moderate impact on activities such as chores, shopping, sports, recreation, and travel.  There were mild effects on bathing, dressing, toileting, grooming, and driving.

The Veteran's spouse submitted a statement in support of the Veteran's claims in January 2008.  She stated that he had neck and back pain, spasms, and numbness in his left arm.

Private records show the Veteran underwent an MRI in January 2008.  There was some straightening of the cervical lordosis, noted to commonly be positional but possibly related to spasm.  There was diffuse narrowing of the central canal throughout, but no definite focal central canal stenosis.

The Veteran testified at a Travel Board hearing in November 2009.  He had constant pain in his neck, rated as 6 to 8 out of 10 in severity.  He stated he could not turn his head all the way to the left or right, and he could not put his head back.  He experienced spasms when he tried to sleep, and his arms would go numb if held above his head for an extended period of time.  He denied being prescribed any bed rest.  

The Veteran was afforded a VA examination in May 2010.  On examination, the examiner indicated that there was neutral ankylosis in part of the cervical spine.  There was no indication of spasm, guarding, or atrophy, though there was tenderness and pain on motion.  Motor function was 5/5 universally, except left finger abduction rated as 4/5.  Sensation in the upper extremities was intact, and reflexes were 2+.  Range of motion of the cervical spine was 30 degrees of flexion and 15 degrees extension.  Lateral flexion was 20 degrees bilaterally.  Left rotation was 35 degrees, and right rotation was 40 degrees.  There was pain on active motion and repetitive motion.  However, there was no additional limitation of motion following repetition.  X-rays showed an anterior fusion at C5-6 with no other significant findings.  The examiner indicated that the Veteran's condition prevented activities such as exercise and sports.  There were moderate effects on recreation and traveling, and mild effects on chores, shopping, bathing, and dressing.

2.  Lumbar Strain

The Veteran underwent a general VA examination in December 2007.  With respect to current symptoms, the Veteran had stiffness, soreness, and spasms in his lower back.  He did not report any weakness, paralysis, or numbness related to the lumbar spine.  Range of motion of the lumbar spine was 90 degrees of flexion and 30 degrees of extension.  Lateral flexion and rotation were both 30 degrees, bilaterally.  There was no pain on motion and no additional loss of range of motion following repetitive movement.  Resistive isometric motion was normal.  There was no abnormal guarding or spasm.  Deep tendon reflexes were 2+ bilaterally.  The Veteran had a normal gait.  X-rays revealed mild vertebral endplate spurring at several levels.  The examiner noted that the Veteran's cervical spine and lumbar spine conditions had a moderate impact on activities such as chores, shopping, sports, recreation, and travel.  There were mild effects on bathing, dressing, toileting, grooming, and driving.

The Veteran's spouse submitted a statement in support of the Veteran's claims in January 2008.  She stated that he had neck and back pain and spasms.

Private records dated February 2008 include an MRI that revealed mild diffuse bulging of the L4-5 disc, as well as very early degenerative disc disease in the thoracic discs.

Additional records dated September 2009 show decreased range of motion and painful movement of the lumbar spine.  There was also tenderness over the thoracic and lumbar vertebra.

The Veteran and his spouse testified at a Travel Board hearing in November 2009.  He had constant lower back pain, which he treated with over-the-counter pain relievers.  He felt he could bend over about halfway to the floor, and could not lean back very far.  His range of motion worsened on repetition.  He also experienced spasms.  He denied being prescribed any bed rest.

The Veteran was afforded an additional VA examination in May 2010.  With respect to his lumbar spine, he reported no incapacitating episodes of spine disease.  He had a sharp, severe pain along the lower lumbar midline, occurring weekly to monthly and lasting 1 or 2 days.  A dull, aching pain also radiated down into the posterior aspect of both legs.  The Veteran also experienced flare-ups every 1 or 2 months, lasting 3 to 7 days.  The Veteran stated he could walk 1 to 3 miles.  On examination , the Veteran had a normal gait.  There was no lumbar flattening or lordosis, no scoliosis, and no reverse lordosis.  There was no ankylosis of the thoracolumbar spine.  There was no spasm, atrophy, or guarding, though tenderness and pain on motion were present.  Motor function and reflexes were normal.  There was no urinary or fecal incontinence.  Range of motion of the thoracolumbar spine measured 65 degrees of flexion and 15 degrees of extension.  Lateral flexion and rotation were both 20 degrees, bilaterally.  There was pain on active motion and repetitive motion.  However, there was no additional limitation of motion following repetition.  X-rays were normal.  The examiner indicated that this condition prevented activities such as exercise and sports.  There were mild effects on chores, shopping, recreation, traveling, and bathing.

Additional private records dated April and May 2010 reflect complaints of low back pain.  The Veteran denied any focal motor weakness or bowel or bladder incontinence.  He was in moderate distress on examination, with back pain rated as 8/10 in severity.  Straight leg lift testing was positive bilaterally.  There was bilateral paralumbar tenderness and spasm.  The Veteran was treated with Toradol, which improved his pain.

D.  Analysis

1.  Cervical Spine

Based on the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted prior to May 11, 2010.  During his December 2007 VA examination, the Veteran had 40 degrees of flexion and 310 degrees of combined range of motion in his cervical spine.  Even when factoring in the presence of pain with motion, these findings correspond to the rating criteria for a 10 percent rating, which contemplates flexion between 30 and 40 degrees, and combined range of motion between 170 and 335 degrees.  A higher 20 percent rating is not warranted, as forward flexion of the cervical spine is not between 15 and 30 degrees, and combined range of motion of the cervical spine is not 170 degrees or less.  Moreover, there is no indication of any guarding or spasm severe enough to result in an abnormal gait or abnormal spinal contour.  Additional records during this appeal do not demonstrate symptomatology consistent with the 20 percent rating.

From May 11, 2010, a rating in excess of 30 percent is not warranted.  A higher 40 percent rating applies when there is unfavorable ankylosis of the entire cervical spine.  On VA examination in May 2010, the examiner indicated that the Veteran had neutral ankylosis in part of the cervical spine, and had flexion of 30 degrees and extension of 15 degrees.  Therefore, the Veteran's disability does not meet the criteria for a 40 percent rating.

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as pain and limited motion in his neck.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.

The Board has also considered a separate rating for neurologic complaints.  However, as noted above, the Veteran is already service-connected for cervical radiculopathy of the left upper extremity.  The evidence does not demonstrate that another compensable rating is warranted.  The Veteran's motor function, sensation, and reflexes were otherwise normal.

2.  Lumbar Spine

Based on the evidence of record, the Board finds that a 10 percent rating is warranted from September 4, 2009.  Prior to that date, the evidence does not demonstrate symptomatology consistent with a compensable rating.  During his December 2007 VA examination, the Veteran had full range of motion of his lumbar spine without pain, and there was no additional limitation following repetition.  Although there was some x-ray evidence of degenerative changes in December 2007 and February 2008, a compensable rating under Diagnostic Codes 5003 and 5010 requires some limitation of motion in addition to x-ray evidence of arthritis.  Here, limited motion of the lumbar spine was first documented in private treatment records dated September 4, 2009.  Therefore, a 10 percent rating under Diagnostic Code 5003 is warranted as of that date.  A higher 20 percent rating is not appropriate, as the Veteran's condition was not manifested by incapacitating exacerbations.

Moreover, a rating in excess of 10 percent is not warranted for the remainder of the period on appeal.  During his VA examination in May 2010, the Veteran had 65 degrees of forward flexion and 160 degrees of combined range of motion.  Even when factoring in painful motion, the overall disability picture demonstrated by these findings corresponds to the criteria for a 10 percent rating.  A higher 20 percent rating is not warranted unless flexion is not greater than 60 degrees and combined range of motion is not greater than 120 degrees.

Finally, the Board has considered the application of any separate ratings for neurologic disabilities.  However, the evidence does not reflect any bowel or bladder incontinence.  While the Veteran reported some radiation of pain into his lower extremities, motor function, reflexes and sensation were all normal on objective testing.  Therefore, separate compensable rating for neurologic complaints is not warranted.

The Board again finds the Veteran to be competent and credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.

E.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the cervical spine and lumbar spine conditions with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  Indeed, it does not appear from the record that he has been hospitalized at all for those disabilities.  There is no persuasive evidence in the record to indicate that these service-connected disabilities on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Veteran reported during his May 2010 VA examination that he had only missed 1 week of work in the past 12 months.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

A rating in excess of 10 percent prior to May 11, 2010 for DDD and DJD of the cervical spine is denied.

A rating in excess of 30 percent from May 11, 2010 for DDD and DJD of the cervical spine is denied.

A compensable rating for lumbar strain prior to September 4, 2009 is denied.

A 10 percent rating for lumbar strain from September 4, 2009 is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


